Citation Nr: 1045585	
Decision Date: 12/06/10    Archive Date: 12/14/10	

DOCKET NO.  04-19-966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES
1.  Entitlement to service connection for a chronic left knee 
disability. 

2.  Entitlement to service connection for a chronic right knee 
disability. 

3.  Entitlement to service connection for a chronic left ankle 
disability. 

4.  Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The Veteran had active service from December 1978 to November 
1982.  He had periods of service with the Army National Guard 
between June 1983 and December 2000.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the VARO in 
Albuquerque, New Mexico, that denied entitlement to the benefits 
sought.
  
The case was previously before the Board in August 2009 at which 
time it was remanded for both procedural and substantive 
purposes.  The case has been returned to the Board for appellate 
review.

The Board notes that in VA's July 2010 supplemental statement of 
the case, the RO addressed the question of the Veteran's 
entitlement to service connection for a right ankle disability.  
This matter has not been developed or certified for the Board's 
review and is referred to the RO for appropriate consideration.

For reasons which will be set forth in a REMAND at the end of the 
decision below, the issues of the Veteran's entitlement to 
service connection for a chronic low back disability and for a 
left knee disability are being deferred pending additional 
development.  These matters are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.

FINDINGS OF FACT

1.  Any current right knee disability was not manifested during 
service or for many years after service, and any current right 
knee disability is not related to the Veteran's military service.  

2.  Any current left ankle disability was not manifested during 
service or for many years after service, and any current left 
ankle disorder is not shown to be related to the Veteran's active 
service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by 
active service, nor is arthritis of the knee presumed to have 
been incurred as a result of active service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

2.  A chronic left ankle disability, to include arthritis, was 
not incurred in or aggravated by active service, nor was 
arthritis presumed to have been incurred as a result of such 
service.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (Codified at 
38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126) imposes 
obligations on VA in terms of its duties to notify and assist 
claimants in developing claims.  Under the VCAA when VA receives 
a complete or substantial or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 
(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board finds that the VCAA notice requirements have been 
satisfied by letters sent to the Veteran in January 2007 and 
August 2009.  Those letters informed the Veteran that in order to 
substantiate a claim for service connection, the evidence needed 
to show that he had a current disability, a disease or injury in 
service, and evidence of a nexus between any post service 
disability and the disease or injury in service.  He was informed 
this was usually shown by medical records and medical opinions.  
The letters also informed that VA had a duty to obtain any 
records held by any Federal agency.  He was further informed that 
on his behalf, VA would make reasonable efforts to obtain records 
that were not held by a Federal agency, such as records from 
private doctors and hospitals.  Finally, the RO told the Veteran 
that he could obtain private records himself and submit them to 
VA.

VA must also make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the 
current appeal, VA has obtained the Veteran's service treatment 
records, as well as VA post service treatment records.  The 
Veteran was accorded an examination with an opinion in connection 
with the claims.  Further, in a July 2010 statement, the Veteran 
himself signed a statement that he had no other information or 
evidence to submit.  He asked that his case be returned to the 
Board and decided as soon as possible. 

In view of the foregoing, the Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (d); see 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005),  rev'd on other 
grounds, 444 3d 1328 (Fed. Cir. 2006).

Pertinent Law and Regulations

Service connection may be granted for a chronic disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.

Service connection basically means that the facts, as shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303.

Additionally, if a Veteran served ninety (90) days or more during 
a period of war, or after December 31, 1946, certain chronic 
diseases such as arthritis are presumed to have been incurred in 
service if manifest to a compensable degree of 10 percent or more 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that for service connection to be awarded there must be 
(1) medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of in service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in service disease or 
injury and the present disease or injury.  Coburn v. Nicholson, 
19 Vet. App. 427 (2006); Shedden v. Principi, 381 F.3d 1163, 1166 
(Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The absence of any one element will result in denial of 
service connection.
  
38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions and claims for Veterans benefits.  A Veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  Thus, when a Veteran seeks benefits and the 
evidence is in relative equipoise, the Veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A claim will be denied only if a 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folders.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (The Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence, and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
should not assume that the Board has overlooked pieces of 
evidence that are not especially discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (The law requires 
only that the Board discuss its reasons for rejecting evidence 
favorable to the Veteran).

The initial claim for service connection for the disabilities at 
issue was not received until April 2003.  The Veteran did not 
refer to any post service treatment for any of the disabilities 
at issue in his application form.

He was accorded an examination by a VA physician in May 2009.  He 
reported that he sustained disabilities involving the knees and 
left ankle at the time he sustained the injury to the right wrist 
in service.  (A review of the record reveals that service 
connection is in effect for a right wrist disability).  The 
examiner referred to a                                 note 
showing the wrist was injured in July 1979, but the 
contemporaneous records show the wrist was injured in a fall in 
July 1977.  No reference was made to any treatment or evaluation 
by any health care professionals for the time of separation from 
service to the time of the examination.  The examiner stated that 
"there were no records from Germany found in the C-files or 
records to substantiate the patient's statements and complaints."  
He went on to say that the injury described as happening in 
Germany "could" produce the clinical findings noted on 
examination at the present time, but documentation of the 
prescribed injury was not available.  Nevertheless, the examiner 
opined that it "can only be stated" that the right knee, left 
ankle, and low back problems "are at least as likely as not 
(50/50 probability) be caused by or the result of a service-
connected injury."  The examiner did not provide any reasons for 
his statement.

In an August 2009 communication, the Veteran was asked to provide 
a list of any health care professionals from whom he received 
treatment and/or evaluation for the claimed disabilities in the 
years between his retirement from service and the present time.  
No information was forthcoming.  Indeed, in July 2010, the 
Veteran stated that he had no other information or evidence to 
submit.  

The evidence reflects that in October 2009, the claims file was 
referred to the examiner who conducted the aforementioned May 
2009 examination.  He was to indicate that he had reviewed the 
entire evidence of record, to include the service treatment 
records and then state whether it was his opinion that based on a 
review of the records, particularly those pertaining to 
treatment, that it was more likely than not that the Veteran had 
right knee and left ankle problems related to active service or 
to the Veteran's service-connected right wrist disability.  In 
October 2009, the physician stated the claims file and the 
service treatment records were reviewed as requested.  He also 
referred to review of two green folders enclosed with the claims 
files.  He stated that following review of the entire claims 
file, it was his opinion that any current right knee and left 
ankle disabilities were "less likely as not (less than 50/50 
probability) caused by or the result of a service-connected 
situation."  He stated that the records review reflected there 
were multiple evaluations, diagnosis and treatment for the 
Veteran's service-connected right wrist disability.  He also 
noted that the records of treatment for the right wrist injury 
did not refer to any involvement of the spine, knees, or ankles.  
The examiner stated it was "unlikely" that the right knee and/or 
the left ankle were injured at the time of the right wrist 
injury.  Review of the records did not document any injury 
involving the right knee or left ankle.  The examiner 
acknowledged that while the Veteran "certainly could have 
sustained the aforementioned injuries in Germany which would be 
service related, there is no documentation of the same in the 
records."  The examiner noted that it was "also possible that the 
knee, ankle and low back disability could have occurred after 
discharge from the service, especially as he has been employed as 
a heavy equipment mechanic."  

The Board has carefully considered the evidence of record and 
finds that the preponderance of the evidence is against the award 
of service connection for                               either a 
right knee disability or a left ankle disability.  The evidence 
of record does not document the presence of either disorder for 
years following service discharge.  The treatment records with 
regard to evaluation of the Veteran when he sustained a right 
wrist injury in service contain no evidence whatsoever to 
involvement of any other joints, to include the right knee and 
the left ankle.  The Board concedes that the Veteran is competent 
to report the report the presence of right knee and left ankle 
problems.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay 
assertions may serve to support a claim for service connection 
when there is a condition that may be diagnosed by its unique and 
readily identifiable features.  38 U.S.C.A. § 1153 (a); Jandreau 
v. Nicholson,  492 F.3d 1372 (2007); see Buchanan v. Nicholson, 
451 F.3d 1331 Fed. Cir 2006).

However, in this case, The Board finds that the contentions of 
the Veteran are not credible because he did not report having any 
type of problem with the right knee or left ankle at the time of 
his treatment for the right wrist injury in service.  There is an 
absence of documentation regarding the presence of a right knee 
or left ankle disability for years following service and this 
weighs against the credibility of the Veteran's assertion that 
current disabilities were first manifested in service and that he 
had continuity of symptomatology since service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333, (Fed. Cir. 2000).   (lengthy period 
of time with absence of medical complaints for condition can be 
considered as a factor in resolving claim).  See also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability.)  
Therefore, there is no basis to grant service connection for 
either right knee or left ankle disability on any basis, to 
include secondary service connection.


ORDER

Service connection for a chronic right knee disability is denied.

Service connection for a chronic left ankle disability is denied.


REMAND

With regard to the Veteran's claim for service connection for a 
chronic back disability this matter is remanded to the RO for the 
issuance of a Supplemental Statement of the Case.  Subsequent to 
the Board's remand in August 2009, the Supplemental Statement of 
the Case was issued to the Veteran in July 2010 did not refer to 
the back disability.  This must be accomplished.  

This portion of the case is REMANDED for the issuance of a 
Supplemental Statement of the Case with regard to the Veteran's 
claim for service connection for a chronic low back disability.  

Pursuant to 38 C.F.R. § 3.310 (a), "a disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected."  See Evans v. West, 12 
Vet. App. 22, 29 (1998) (noting requirements for establishing 
service connection on a secondary basis).  In order to establish 
service connection for a secondary claim, the claimant must show 
(1) the existence of a current service-connected disability; (2) 
the existence of a service-connected disability; and (3) evidence 
that the service-connected disability proximately caused the 
secondary disability.  38 C.F.R. § 3.310.  A claimant may also 
establish secondary service connection by demonstrating that his 
current (secondary) disability became aggravated or worsened by 
the already service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  (When aggravation of a nonservice-
connected [secondary] condition is proximately due to or the 
result of a service-connected condition, such Veteran shall be 
compensated for the degree of disability (but only that degree) 
over and above the degree of disability existing prior to the 
aggravation); Libertine v. Brown, 9 Vet. App. 521, 522 (1996).  
Additional disability resulting from the aggravation of a 
nonservice-connected [secondary] condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310 (a)).  

The physician who examined the Veteran in October 2008 was very 
equivocal as to the etiology of left knee disability.  He should 
be asked to once more review the records and comment as to the 
etiology of the Veteran's left knee disability.

This portion of the case is remanded for the following:

1.	 The RO should issue an SSOC with regard to the claim for 
service connection for a low back disability.

2.	 The VA physician who examined the Veteran in October 2008 
should be  contacted and asked to review the entire record 
and opine to the best of his ability as to the etiology of 
the Veteran's Left knee disability.  He should also address 
whether there is a secondary relationship between the 
service connected wrist disability and the development of a 
left knee disability. If he is not available, the Veteran 
should be accorded an examination by a physician 
knowledgeable in orthopedics. That examiner should have 
access to the entire claims file and then opine as to 
whether it is at least as likely as not that any current 
left knee disability is related to service under any 
theory, to include on a secondary basis. The complete 
rationale should be provided for any opinion rendered.

3.	Thereafter, the claims should be readjudicated. If any 
benefit is denied, the Veteran and his representative 
should be provided with an SSOC, and be given an 
opportunity to respond before the case is returned to the 
Board for review.  
 

 The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



 Department of Veterans Affairs


